DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smiljanich et al. (US 2008/0305385) in view of Dong et al. (CN108436270A) as cited in IDS dated 8/18/22 with citations from machine translation provided by Applicant, in further view of Kataoka et al. (US 2020/0083544) as cited in IDS dated 4/15/21.
Regarding claim 1, Smiljanich discloses a manufacturing method for manufacturing a separator for a fuel cell (bipolar plate 8, separator plates 14 & 16, Fig. 1, abstract, [0031]), the manufacturing method comprising a step of applying a laser beam to a surface of a plate-shaped metal plate having a rectangular shape such that an application range of the laser beam extends linearly([0028], [0039]-[0040], Fig. 1),   the plate can be fabricated from a metal having an outer oxide layer ([0010]), areas of the major face adjacent the flow field are laser ablated to locally remove the outer coating([0012]),  the contact resistance of the separator plate is consequently reduced([0035]), but does not explicitly disclose  wherein: in the step, the laser beam is applied such that the application range includes a high-energy region in which energy to be given by the laser beam per unit distance in a direction where the application range extends linearly is high, and a low-energy region in which the energy is low. 
Dong teaches surface preprocessing method for laser welding of aluminum alloy (title).  Dong teaches removing the surface oxide film and reducing the surface reflectivity by first reducing the surface reflectivity by a surface texturing treatment, followed by removing the surface oxide film by a cleaning treatment, surface texturing an area to be welded of the aluminum alloy using a short pulse laser having an energy density of I1 (i.e., high energy), forming a periodic corrugated microstructure, increasing a surface roughness of the area to be welded of the aluminum alloy, I1 being above a burn threshold Ia of the aluminum alloy, a short pulsed laser with an energy density I2 (i.e., low energy) is used to surface clean the area to be welded of the aluminum alloy, I2 being above a cleaning threshold Ic of the aluminum alloy and below a burn threshold Ia of the aluminum alloy([0034]-[0043]). Dong teaches the preprocessing method provides the forming quality of a weld joint of the aluminum alloy is improved(abstract).
It would have been obvious to one of ordinary skill in the art to include in the manufacturing method of Smiljanich, the laser beam is applied such that the application range includes a high-energy region in which energy to be given by the laser beam per unit distance in a direction where the application range extends linearly is high, and a low-energy region in which the energy is low as taught by Dong in order to ensure the forming quality of a weld joint of the aluminum alloy is improved.
Continuing with claim 1, modified Smiljanich does not explicitly disclose the high-energy region includes a first region, a second region, a third region, and a fourth region separated from each other; the first region and the second region extend in parallel to one of long sides provided as a pair in the rectangular shape; the third region and the fourth region extend in parallel to; and a central line of the surface is placed between the first region and the second region and between the third region and the fourth region, the central line extending in a direction perpendicular to the long sides.
Kataoka teaches a method of producing a joint separator formed by joining a plurality of metal plates together by laser welding ([0007]).  Kataoka teaches a production method and a production apparatus for a joint separator in which it is possible to produce the joint separator suitably while suppressing warpage produced as a result of heat distortion([0006]). Kataoka teaches the high-energy region includes a first region, a second region, a third region, and a fourth region separated from each other; the first region and the second region extend in parallel to one of long sides provided as a pair in the rectangular shape; the third region and the fourth region extend in parallel to; and a central line of the surface is placed between the first region and the second region and between the third region and the fourth region, the central line extending in a direction perpendicular to the long sides(see Fig. A as annotated Fig. 3, [0060]).

    PNG
    media_image1.png
    420
    822
    media_image1.png
    Greyscale
Fig. A
It would have been obvious to one of ordinary skill in the art to provide in the manufacturing method of modified Smiljanich,  the high-energy region includes a first region, a second region, a third region, and a fourth region separated from each other; the first region and the second region extend in parallel to one of long sides provided as a pair in the rectangular shape; the third region and the fourth region extend in parallel to; and a central line of the surface is placed between the first region and the second region and between the third region and the fourth region, the central line extending in a direction perpendicular to the long sides as taught by Kataoka in order to produce the joint separator while  suppressing warpage produced as a result of heat distortion.
Regarding claim 2, modified Smiljanich discloses all of the claim limitations as set forth above. Modified Smiljanich further discloses  the laser beam is applied to the high-energy region at a higher energy density than the low-energy region(Dong, [0015]-[0016]).
Regarding claim 3, modified Smiljanich discloses all of the claim limitations as set forth above. Modified Smiljanich does not explicitly disclose  a width of the high-energy region is wider than a width of the low-energy region.
It would have been obvious to one of ordinary skill in the art to provide in the manufacturing method of modified Smiljanich, a width of the high-energy region is wider than a width of the low-energy region as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 4, modified Smiljanich discloses all of the claim limitations as set forth above. Modified Smiljanich further discloses  in the step, the laser beam is applied such that the application range extends annularly in parallel to an outer peripheral edge of the surface (Kataoka, welding zones 76 (74) in Fig. 3).
6.	Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smiljanich et al. (US 2008/0305385) in view of Dong et al. (CN108436270A) as cited in IDS dated 8/18/22 with citations from machine translation provided by Applicant, in further view of Kataoka et al. (US 2020/0083544) as cited in IDS dated 4/15/21 as applied to claim 1 above, in further view of Murata (JP2004050316A) as cited in IDS dated 3/30/21 with citations from machine translation provided by Applicant.
Regarding claim  5, modified Smiljanich discloses all of the claim limitations as set forth above. Modified Smiljanich discloses in the step, a warp is caused in the metal plate such that the surface has a recessed shape(Kataoka, [0089]); but does not disclose the manufacturing method further includes a step of applying the laser beam to a range including a top portion of the warp on a back surface of the metal plate, the back surface being opposite to the surface of the metal plate.
Murata teaches a laser beam 22 is irradiated on a projection part 14a of the strain due to a warp and the like on the surface of a cemented carbide thin plate 14 of a metal saw 10, or the cemented carbide thin plate tool to correct a strain(abstract, Fig. 2).  Murata teaches  a step of applying the laser beam to a range including a top portion of the warp on a back surface of the metal plate, the back surface being opposite to the surface of the metal plate(p. 2, lines 55-58, Fig. 2).
It would have been obvious to one of ordinary skill in the art to provide in the manufacturing method of modified Smiljanich, a step of applying the laser beam to a range including a top portion of the warp on a back surface of the metal plate, the back surface being opposite to the surface of the metal plate as taught by Murata in order to correct a strain.
Regarding claim 6, modified Smiljanich discloses all of the claim limitations as set forth above. Modified Smiljanich further discloses in the step of applying the laser beam to the back surface, the laser beam is applied such that an application range of the laser beam extends linearly along a direction intersecting with the long sides(Murata, p. 2, lines 55-58, Figs. 2 & 3).
Regarding claim 7, modified Smiljanich discloses all of the claim limitations as set forth above. Modified Smiljanich further discloses the back surface of the metal plate includes a groove region in which grooves are formed, and a flat region placed around the groove region(Smiljanich, Fig. 1); and in the step of applying the laser beam to the back surface, the laser beam is applied to the flat region(Murata, p. 2, lines 55-58, Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724